13‐2074‐bk 
        In Re: Hoti Enterprises, L.P. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of March , two thousand 
        fourteen. 
                                                    
        PRESENT:  RICHARD C. WESLEY, 
                             DEBRA ANN LIVINGSTON, 
                             RAYMOND J. LOHIER, Jr., 
                                          Circuit Judges. 
        ____________________________________________  
         
        IN RE: HOTI ENTERPRISES L.P. 
        ____________________________________________  
         
        HOTI ENTERPRISES, L.P., HOTI REALTY MANAGEMENT CO., INC., 
         
                             Debtors ‐ Appellants, 
         
         
                             ‐v.‐                               No. 13‐2074‐bk 
                    
        GECMC 2007‐C1 BURNETT STREET, LLC, 
         
                             Creditor – Appellee. 
 ____________________________________________  
 FOR APPELLANTS:        Mark Frankel, Backenroth Frankel & Krinsky LLP, New 
                        York, NY. 
  
  FOR APPELLEE:         George B. South, III, Daniel G. Egan, DLA Piper LLP, 
                        New York, NY. 
 ____________________________________________  
  
       Appeal from the United States District Court for the Southern District of 
 New York (Vincent L. Briccetti, Judge). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

      Debtors‐Appellants Hoti Enterprises and Hoti Realty Management appeal 

the judgment of the district court affirming the bankruptcy court’s confirmation 

of its Chapter 11 plan.  Appellants primarily argue that the bankruptcy court 

should have given preclusive effect to an earlier state court judgment.  We agree 

with the district court and the bankruptcy court that the state court judgment did 

not preclude confirmation of the plan.1 




1 Indeed, the state court judgment on which Hoti presses its res judicata argument 
was reversed at the Appellate Division. GECMC 2007‐C1 Burnett St., LLC v. Hoti 
Enters, L.P., __N.Y.S.2d __, 2014 WL 840400 (2d Dep’t Mar. 5, 2014). 


                                           2
      For the foregoing reasons, the judgment of the district court is AFFIRMED 

with costs.  

                         
                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                      




                                         3